Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1 and 4-10 are currently pending in this application in response to the amendment and remarks filed on June 16, 2021.  Claims 1 and 4-10 are currently amended.  Claims 2-3 are canceled.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b) rejections:
Applicant’s claim amendments filed 06/16/2021 overcame the 112b rejections, therefore the rejections have been withdrawn.

With respect to 35 U.S.C. §102(a)(1) and U.S.C. §103 rejections:
With respect to claims 1 and 4-10, Applicant submits that Kim fails to teach at least the features of claims 2-3 (subject matter are now included in claim 1) and further specify Kim fails to teach the processor “monitor[s] a feature amount that gradually increases accompanying deterioration of the maintenance component”. See Remarks at 6.
Examiner disagrees. Kim teaches a processor (tool state determination unit 130, fig.2 and par.0025) that monitors a feature amount that gradually increases accompanying deterioration of the maintenance component. Such as, determining the state of the work tool (e.g. abrasion, collision, or damage, par.0031) by comparing the detected instantaneous load of the working tool that is continuously changing in real time (par.0032) to a threshold value and a setting limit range (par.0030-0036). Kim further defines that the amount of wear of the tool is to gradually increase according to the machining amount or machining time (par.0002). Kim clearly teaches when the status of the work tool is new or replaced, the load is set to 30% and increases based on the number of revolutions of the motor (par.0032-0035), therefore Kim teaches the 
Kim further teaches the recited limitations of dependent claims 2-3 as follows: 
the feature amount comprises information about the machine tool during operation (check the wear, collision, or damage state of the tool in the machine tool in real time by the instantaneous load amount detected to determine the tool state, the detected operation moment, par.0022),
the maintenance component is a component including a driven part that is coupled with and driven by a drive portion in the machine tool (monitoring a machine tool such as cutters, cutting machines, boring machines, drilling machines and grinding machines coupled with a spindle and spindle motor, par.0005, par.0028-0029, and par.0026), and 
the information about the machine tool during operation includes information relating to load of the drive portion, or a value or waveform of drive current (instantaneous load amount of the working tool detected by driving a spindle motor of the work tool, par.0028-0030).
For the above reasons, Examiner will maintain the rejections as set forth below.
Additionally, the amendment to claims 1 and 4-10 have broadened the scope of the original claims by deleting all the means to perform the functions that invoked 112(f) 6th paragraph. For that reason, the claim interpretation no longer limited by the description in the specification for the structures that perform the functions. Furthermore, the amendments have narrowed the scope of the monitor feature amount with “gradually increases” accompanying deterioration of the maintenance component. In such case, upon further consideration, the best prior art readily available now presents an additional new ground(s) of rejection as shown below.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
s 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 depends on claim 1 and recites the element “a machine tool” (line 1) that fails to provide sufficient antecedent basis, hence renders the claim indefinite. See Claim 1, line 1 for previously recited element “a machine tool”.
Claims 9-10 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR20140010317).

With respect to claim 1, Kim teaches a machine tool (tool damage detection device of fig.2 and par.0020, par.0025, monitoring a machine tool such as cutters, cutting machines, boring machines, drilling machines and grinding machines coupled with a spindle  and spindle motor [par.0005 and par.0028-0029] , par.0026) provided with a maintenance component (used tools, par.0005 and par.0007) that can be replaced by a predetermined maintenance component (replaced tools, fig.1 and par.0005 and par.0007), the machine tool comprising: 
a processor (tool state determination unit 130, fig.2 and par.0025) configured to:

determine whether the maintenance component has been replaced, on a basis of a trend of a change in the feature amount that is monitored (replace the work tool when tool use state [wear state of the work tool is aging, par.0039] is out of upper and lower limit ranges, par.0038; determine individual tool number and replacement time, par.0026; determine the work tool is new and set to replaced where load is 30% when it is new, par.0035), wherein 
the feature amount comprises information about the machine tool during operation (check the wear, collision, or damage state of the tool in the machine tool in real time by the instantaneous load amount detected to determine the tool state, the detected operation moment, par.0022; determining the state of the work tool, [e.g. abrasion, collision, or damage, par.0031] by comparing the detected instantaneous load amount information [continuously changing in real time within a predetermined time, par.0032] with a threshold value and a setting limit range, par.0030-0036),
the maintenance component is a component including a driven part that is coupled with and driven by a drive portion in the machine tool (monitoring a machine tool such as cutters, cutting machines, boring machines, drilling machines and grinding machines are coupled with a spindle  and spindle motor [par.0005 and par.0028-0029] , par.0026), and 
the information about the machine tool during operation includes information relating to load of the drive portion, or a value or waveform of drive current (instantaneous load amount of the working tool detected by driving a spindle motor of 

With respect to claim 4, Kim teaches wherein the processor is further configured to determine that the maintenance component has been replaced in a case in which the feature amount that is monitored decreases, or a time change amount in the feature amount that is monitored exceeds a predetermined threshold (as defined that the amount of wear of the tool gradually increases according to the machining amount or machining time, par.0002; hence when the work tool is new or just replaced, the load is 30%, par.0035, and the instantaneous load of the working tool continuously changing in real time {time change amount}, par.0032, and a comparison of the preset threshold value is within upper and lower limit range based on the instantaneous load information, par.0033-0036, when tool use state is out of upper and lower limit ranges, such when the work tool is compared with a preset threshold value based on the instantaneous load information where the upper limit range higher than the threshold value, it is determined the wear state of the work tool is aging and will be replaced, par.0039).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama et al. (US 5,568,028).

With respect to claim 1, Uchiyama teaches machine tool provided with a maintenance component that can be replaced by a predetermined maintenance component (CNC tool life management system, figs.1-2), the machine tool comprising: 
a processor (CPU/processor 11 of CNC device 10, fig.2) configured to:  
monitor a feature amount that gradually increases accompanying deterioration of the maintenance component (monitoring and measuring the load torque of spindle and calculate a tool wear detection torque based on a reference load torque {col.1 lines 35-39}, when the measured actual load torque Ta is greater than the reference load torque, 
determine whether the maintenance component has been replaced, on a basis of a trend of a change in the feature amount that is monitored (when the tool is “new” or has just been ground, the reference load torque value of the spindle is zero {step S1, fig.4} and the monitoring begins where the actual load torque value of the spindle is measured {step S4} and being compared to the reference load torque value {step S5} and monitoring repeats to measure the actual load torque values, fig.4 and col.6, lines 21-48; when load torque increases to greater than the reference load {fig.4}, indicates a change in the load torque value that is monitored), 
wherein the feature amount comprises information about the machine tool during operation, the maintenance component is a component including a driven part that is coupled with and driven by a drive portion in the machine tool (load torque value of the spindle of the spindle motor 73 is the feature amount information of the CNC machine tool when machining operation is carried out, figs.1-2 and col.5 lines 42-53), and the information about the machine tool during operation includes information relating to load of the drive portion (load torque value of the spindle of spindle motor 73 of CNC machine 10 during machining operation, figs.1-2 and col.5 lines 42-53 and col.6, lines 21-48), or a value or waveform of drive current (load torque may be obtained based on the load current of the spindle motor or be measured by a strain gauge or the like mounted on the tool or spindle, col.8 lines 50-52).

With respect to claim 4, Uchiyama teaches wherein the processor is further configured to determine that the maintenance component has been replaced in a case in which the feature amount that is monitored by decreases (when the tool is “new” or has just been ground, the reference load torque value of the spindle is zero {step S1, fig.4}), or a time change amount in the feature amount that is monitored exceeds a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 5-10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20140010317) in view of Hirotomo et al. (JP 2008027241).
	
Kim fails to teach the limitations of claims 5-10 as follows:
With respect to claim 5, further comprising: an ID tag attached to the maintenance component and having identifier information of the maintenance component; and an ID reader reading identifier information of the ID tag, wherein the processor is further configured to use the ID reader to read the identifier information of the ID tag in the maintenance component, in a case in which the processor determines that the maintenance component has been replaced, and the processor is further configured to determine whether the maintenance component is a genuine product on a basis of a reading result of the processor.

With respect to claim 7, wherein the processor is further configured to restrict operation of the machine tool, in a case in which the identifier information of the ID tag is not read by the processor, and the processor determines that the maintenance component is an unofficial product.
With respect to claim 8, an authentication system of a machine tool comprising: the machine tool according to claim 1; and an authentication device performing authentication of the maintenance component in the machine tool, wherein the machine tool requests a maintenance person to provide identifier information of the maintenance component in a case in which the processor determines that the maintenance component has been replaced, and sends to the authentication device the identifier information of the maintenance component inputted by the maintenance person, wherein the authentication device stores identifier information of a genuine product in advance, and performs authentication as to whether the maintenance component is the genuine product on a basis of the identifier information of the maintenance component received from the machine tool and identifier information of the genuine product that is stored.
With respect to claim 9, wherein, in a case in which the authentication device authenticates that the maintenance component is the genuine product, the authentication device notifies the machine tool of an authentication result, and restricts reuse of the identifier information by associating the identifier information of the maintenance component with information indicating being used, and storing resultant information.
With respect to claim 10, wherein, in a case in which the maintenance component is an unofficial product, or in a case in which the maintenance component is the genuine product but used, the authentication device notifies the machine tool of an 

However, it is known by Hirotomo to teach control device (Hirotomo: control device 1, fig.1) to monitor various parts of a work machine (Hirotomo: monitors various parts/components 3 of work machine 2 where various parts 3 include various replaceable components, fig.1 and par.0021) and further teaches the limitations of claims 5-10 as follows:
With respect to claim 5, Hirotomo teaches an ID tag attached to the maintenance component (Hirotomo: wireless tag 4 [or RFID tag, par.0058] is provided on the component 3 of various components) and having identifier information of the maintenance component (Hirotomo: where the part identification information is read from the tag 4, par.0026); an ID reader (Hirotomo: component/part identification information acquisition means 1B) reading identifier information of the ID tag (Hirotomo: reads out the component identification information stored in the wireless tag 4 via antenna 6, par.0025); and the processor is further configured to (Hirotomo: collation means 1C of control device 1, fig.1) use the ID reader to read the identifier information of the ID tag in the maintenance component (reads the part identification information from the tag 4, par.0026), in a case in which the processor (Hirotomo: collation time detection means 1A) determines that the maintenance component has been replaced (Hirotomo: detects when a part/component is replaced, par.0013; where a component switch 141 detects component 16 has been replaced, par.0047), and the processor is further configured to determine whether the maintenance component is a genuine product on a basis of a reading result of the processor (Hirotomo: detection when component/part is not a genuine part, par.0085; determine whether or not the replaced part 16 is a genuine part at the time of replacement, par.0092).
With respect to claim 6, Hirotomo teaches further wherein the processor is further configured to (Hirotomo: reuse limiting means 1G, par.0032) restrict reuse of the ID tag by using the ID reader to write information indicating being used into the ID tag (Hirotomo: prohibit the reuse of the tag 4 by erasing or rewriting all or a part of the information ID used for the collation by the collation means 1C, par.0033), in a case in 
With respect to claim 7, Hirotomo teaches wherein the processor is further configured to (Hirotomo: reuse limiting means 1G, par.0032) restrict operation of the machine tool (Hirotomo: limits the operation of the work machine 2, par.0034-0035), in a case in which the identifier information of the ID tag is not read by the processor, and the processor determines that the maintenance component is an unofficial product (Hirotomo: limit operation of the work machine 2 when the component/part ID information determined to mismatched due to counterfeit product that is not a genuine part, par.0028-0029).
With respect to claim 8, Hirotomo teaches further an authentication system of a machine tool (Hirotomo: fig.1, par.0016) comprising: the machine tool according to claim 1 (Kim: fig.1); and an authentication device performing authentication of a maintenance component in the machine tool (Hirotomo: authentication system of fig.1, par.0016; monitors various parts/components 3 of work machine 2 where various parts 3 include various replaceable components, fig.1 and par.0021), wherein the machine tool requests a maintenance person to provide identifier information of the maintenance component in a case in which the processor determines that the maintenance component has been replaced (Hirotomo: usage restriction information to user via UI 130 who has replaced the parts/components of the work machine, par.0085), and sends to the authentication device the identifier information of the maintenance component inputted by the maintenance person (Hirotomo: user info input via UI 130 is sent to electronic controller 100, fig.3), wherein the authentication device stores identifier information of a genuine product in advance (component/part ID are stored in storage component 320 and component ID management table T1 stored in electronic controller 100 of each work machine, par.0076 and par.0027-0028), and performs authentication as to whether the maintenance component is a genuine product on a basis of the identifier information of the maintenance component received from the machine tool and 
With respect to claim 9, Hirotomo teaches further wherein, in a case in which the authentication device authenticates that the maintenance component is a genuine product, the authentication device notifies the machine tool of an authentication result (Hirotomo: electronic controller 100 detects a usable state, indicating the tag is valid, par.0094; such as when both the product number information and the serial number match, the authentication flag is set, par.0016 and par.0121), and restricts reuse of the identifier information by associating the identifier information of the maintenance component with information indicating being used, and storing resultant information (Hirotomo: the use flag is determined whether or not the part has been used and is provided for each serial number and its serial number usage flag is set to on, par.0122).
With respect to claim 10, Hirotomo teaches further wherein, in a case in which the maintenance component is an unofficial product, or in a case in which the maintenance component is a genuine product but used, the authentication device notifies the machine tool of an authentication result therefrom (Hirotomo: when a part is used, serial number usage flag is set to on and when the part is unused, serial number usage flag is set to off, par.0122), and the machine tool restricts operation on a basis of the authentication result notified from the authentication device (Hirotomo: electronic controller 100 reads the usage restriction information, the product number and the serial number from the tag of each component 16 via reader/writer and determines whether or not the usage restriction information is set to the usable state to outputs a warning signal, par.0124-0134).
	Because Hirotomo is also directed to monitoring components/parts of a working machine (Hirotomo: fig.1; Kim: monitoring a machine tool, par.0026), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hirotomo with Kim for the purpose of assuring genuine high-performance components/parts are used to achieve expected engine performance and prevent damage to the system and engine or shortening the service life (Hirotomo: par.0003-0004).

Claims 5-10 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 5,568,028) in view of Hirotomo et al. (JP 2008027241).

Uchiyama fails to teach the limitations of claims 5-10 as follows:
With respect to claim 5, further comprising: an ID tag attached to the maintenance component and having identifier information of the maintenance component; and an ID reader reading identifier information of the ID tag, wherein the processor is further configured to use the ID reader to read the identifier information of the ID tag in the maintenance component, in a case in which the processor determines that the maintenance component has been replaced, and the processor is further configured to determine whether the maintenance component is a genuine product on a basis of a reading result of the processor.
With respect to claim 6, wherein the processor is further configured to restrict reuse of the ID tag by using the ID reader to write information indicating being used into the ID tag, in a case in which the identifier information of the ID tag is read by the processor, and the processor determines that the maintenance component is the genuine product.
With respect to claim 7, wherein the processor is further configured to restrict operation of the machine tool, in a case in which the identifier information of the ID tag is not read by the processor, and the processor determines that the maintenance component is an unofficial product.
With respect to claim 8, an authentication system of a machine tool comprising: the machine tool according to claim 1; and an authentication device performing authentication of the maintenance component in the machine tool, wherein the machine tool requests a maintenance person to provide identifier information of the maintenance component in a case in which the processor determines that the maintenance component has been replaced, and sends to the authentication device the identifier information of the maintenance component inputted by the maintenance person, wherein the authentication device stores identifier information of a genuine product in advance, and performs authentication as to whether the maintenance component is the 
With respect to claim 9, wherein, in a case in which the authentication device authenticates that the maintenance component is the genuine product, the authentication device notifies the machine tool of an authentication result, and restricts reuse of the identifier information by associating the identifier information of the maintenance component with information indicating being used, and storing resultant information.
With respect to claim 10, wherein, in a case in which the maintenance component is an unofficial product, or in a case in which the maintenance component is the genuine product but used, the authentication device notifies the machine tool of an authentication result therefrom, and the machine tool restricts operation on a basis of the authentication result notified from the authentication device.

However, it is known by Hirotomo to teach control device (Hirotomo: control device 1, fig.1) to monitor various parts of a work machine (Hirotomo: monitors various parts/components 3 of work machine 2 where various parts 3 include various replaceable components, fig.1 and par.0021) and further teaches the limitations of claims 5-10 as follows:
With respect to claim 5, Hirotomo teaches an ID tag attached to the maintenance component (Hirotomo: wireless tag 4 [or RFID tag, par.0058] is provided on the component 3 of various components) and having identifier information of the maintenance component (Hirotomo: where the part identification information is read from the tag 4, par.0026); an ID reader (Hirotomo: component/part identification information acquisition means 1B) reading identifier information of the ID tag (Hirotomo: reads out the component identification information stored in the wireless tag 4 via antenna 6, par.0025); and the processor is further configured to (Hirotomo: collation means 1C of control device 1, fig.1) use the ID reader to read the identifier information of the ID tag in the maintenance component (reads the part identification information from the tag 4, par.0026), in a case in which the processor (Hirotomo: collation time 
With respect to claim 6, Hirotomo teaches further wherein the processor is further configured to (Hirotomo: reuse limiting means 1G, par.0032) restrict reuse of the ID tag by using the ID reader to write information indicating being used into the ID tag (Hirotomo: prohibit the reuse of the tag 4 by erasing or rewriting all or a part of the information ID used for the collation by the collation means 1C, par.0033), in a case in which the identifier information of the ID tag is read by the processor, and the processor determines that the maintenance component is a genuine product (Hirotomo: prohibiting the reuse of the tag 4 by writing the unusable state in the tag 4 of component 3, par.0034, and suppress the use of imitation products other than genuine parts, par.0035).
With respect to claim 7, Hirotomo teaches wherein the processor is further configured to (Hirotomo: reuse limiting means 1G, par.0032) restrict operation of the machine tool (Hirotomo: limits the operation of the work machine 2, par.0034-0035), in a case in which the identifier information of the ID tag is not read by the processor, and the processor determines that the maintenance component is an unofficial product (Hirotomo: limit operation of the work machine 2 when the component/part ID information determined to mismatched due to counterfeit product that is not a genuine part, par.0028-0029).
With respect to claim 8, Hirotomo teaches further an authentication system of a machine tool (Hirotomo: fig.1, par.0016) comprising: the machine tool according to claim 1 (Kim: fig.1); and an authentication device performing authentication of a maintenance component in the machine tool (Hirotomo: authentication system of fig.1, par.0016; monitors various parts/components 3 of work machine 2 where various parts 3 include various replaceable components, fig.1 and par.0021), wherein the machine tool 
With respect to claim 9, Hirotomo teaches further wherein, in a case in which the authentication device authenticates that the maintenance component is a genuine product, the authentication device notifies the machine tool of an authentication result (Hirotomo: electronic controller 100 detects a usable state, indicating the tag is valid, par.0094; such as when both the product number information and the serial number match, the authentication flag is set, par.0016 and par.0121), and restricts reuse of the identifier information by associating the identifier information of the maintenance component with information indicating being used, and storing resultant information (Hirotomo: the use flag is determined whether or not the part has been used and is provided for each serial number and its serial number usage flag is set to on, par.0122).
With respect to claim 10, Hirotomo teaches further wherein, in a case in which the maintenance component is an unofficial product, or in a case in which the maintenance component is a genuine product but used, the authentication device notifies the machine tool of an authentication result therefrom (Hirotomo: when a part is used, serial number usage flag is set to on and when the part is unused, serial number usage flag is set to off, par.0122), and the machine tool restricts operation on a basis of 
Because Hirotomo is also directed to monitoring components/parts of a working machine (Hirotomo: fig.1; Uchiyama: CNC tool life management system, figs.1-2), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hirotomo with Uchiyama for the purpose of assuring genuine high-performance components/parts are used to achieve expected engine performance and prevent damage to the system and engine or shortening the service life (Hirotomo: par.0003-0004).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 2019/0143467, US 2004/0174130, US 2004/0153259, and JP2017024112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Component 2116                                                                                                                                                                                                   August 11, 2021